Filed 8/30/22 P. v. McGowan CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080396

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. Nos. SCD209770,
                                                                      SCD221451)
 WEUSI MCGOWAN,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael S. Groch, Judge. Affirmed.
         Pauline E. Villanueva, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2009, Weusi McGowan entered into a plea agreement which
completed the resolution of two cases. In case No. SCD209770, he pleaded

guilty to robbery (Pen. Code,1 § 211) and admitted personal infliction of great
bodily injury (§ 12022.7, subd. (a)) and personal use of a deadly weapon


1 All further statutory references are to the Penal Code.
(§ 12022, subd. (b)(1)). McGowan admitted a strike prior (§ 667, subds. (b)-(i))
and two serious felony priors (§ 667, subd. (a)(1)). The parties stipulated to a
determinate term of 28 years and eight months in prison.
      In case No. SCD221451, McGowan pleaded guilty to assault on a public
official (§ 217.1, subd. (a)) and assault on a juror (§ 241.7). McGowan was
sentenced consecutively to the prior case for a total term of 31 years and four
months.
      In March 2022, McGowan filed a petition for resentencing under
section 1170.22.
      The trial court denied the resentencing petition finding section 1170.22
was not applicable to McGowan’s case.
      McGowan filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered McGowan the
opportunity to file his own brief on appeal, but he has not responded.
      The facts of the multiple offenses are not relevant to the resolution of
this appeal. Accordingly, we will not include a statement of facts in this
opinion.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in finding




                                        2
McGowan’s petition for resentencing did not state a prima facie case for
relief.
          We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented appellant on this appeal.
                                  DISPOSITION
          The order denying McGowan’s petition for resentencing under
section 1170.22 is affirmed.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DATO, J.




                                        3